Exhibit 10.6

Richard P. Hillman

Dear Rick,

Reference is made to (i) the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of April 21, 2010, by and among The Hillman Companies,
Inc., a Delaware corporation (“Hillman”), OHCP HM Acquisition Corp., a Delaware
corporation (the “Purchaser”), and certain other parties thereto, and (ii) your
existing amended and restated employment agreement with The Hillman Group, Inc.
(the “Company”) dated December 21, 2008 (the “Employment Agreement”).
Capitalized terms not otherwise defined in this letter agreement have the
meanings given to such terms in your Employment Agreement.

This letter serves to confirm that the consummation of the transactions
contemplated by the Merger Agreement (the “Merger”) will constitute a Change of
Control of the Company and that following this Change of Control your Employment
Agreement will remain in full force and effect and will remain unchanged except
as provided for in this letter agreement.

 

  1. Your Employment Agreement will have a new ‘Initial Term’ that will begin on
the closing date of the Merger and continue until the first anniversary thereof.
Following completion of this Initial Term, your employment with the Company will
continue for an additional one year period (the “Additional Term”). During the
Additional Term you will devote 75% of your business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of Hillman and its subsidiaries and the
Company will provide you with a base salary equal to 75% of your Base Salary in
effect on the last date of the Initial Term.

 

  2. Your Base Salary will continue to be $298,000 per annum or such higher rate
as the Board may determine from time to time, and will be subject to an annual
review by the Board on or around January 31 of each year during the Employment
Period.

 

  3. If your Employment Period terminates for any reason prior to your reaching
age 65, the Company shall use commercially reasonable efforts to allow you to
participate in the Company’s group health coverage until you reach age 65, to
the extent permitted by its insurers and under the same terms and conditions
that generally apply to Company employees; provided that you pay all of the
premiums and similar costs and expenses for such coverage.

The miscellaneous provisions and governing law provisions set forth in your
Employment Agreement shall apply to this letter agreement. To the extend that a
provision of this letter agreement conflicts with or differs from a provision of
your Employment Agreement, such provision of this letter agreement shall prevail
and govern for all purposes and in all respects.



--------------------------------------------------------------------------------

This letter agreement will automatically terminate without any action on the
part of Hillman, the Company or any other person or entity and be void ab initio
if the Merger Agreement is terminated in accordance with its terms and neither
the Company, the Purchaser nor any other person or entity shall have any
liability to you under this letter agreement if the Merger is not consummated.

If you are in agreement with the terms of this letter agreement, please sign
below and return an executed copy to Mr. Max Hillman, c/o The Hillman Group,
Inc., with a copy to Mr. Tyler Wolfram, c/o Oak Hill Capital Partners, via fax
to (203) 724-2815 or e-mail to TWolfram@oakhillcapital.com.

Your sincerely,

 

The Hillman Group, Inc.

/s/ Max W. Hillman

Name:   Max W. Hillman Title:   CEO Agreed and Accepted:

/s/ Richard P. Hillman

Name:   Richard P. Hillman